Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a speaker, has magnetism circuit arrangement part for generating magnetic force, voice coil vibrating with magnetism circuit arrangement part, and damper formed with first and second parts, where second part is different from first part. The independent Claim 1, identifies a uniquely distinct feature of “…wherein the damper includes a first portion, and a second portion having a different weave from the first portion, and a reinforcing member having an embroidery that is denser than the first portion and the second portion..”  The independent Claim 14, identifies a uniquely distinct feature of “…a second portion having a different weave from the first portion, and connected to the first portion by sewing; and a load reinforcing portion provided at an area where the first portion is connected the second portion, the load reinforcing portion having a depressed part or a protruding part, wherein the first portion has a weave among a plain weave, a twill weave, and a satin weave..” 
The independent Claim 15, identifies a uniquely distinct feature of “…wherein the first portion includes a first load reinforcing portion connected to the second portion, the second portion includes a second load reinforcing portion connected to the first portion, and the damper includes a reinforcing member disposed between the first load reinforcing portion and the second load reinforcing portion.” 
The closest prior art to Yoshimura (US 5619019) teaches on Figure 5, col. 7 lines 55-68 and col. 8 lines 1-15 A ring-shaped damper 10C is designed such that the linearity of 
Further, on Figure 7 col. 8 lines 65-68 to col. 10 lines 1-20, teaches When impregnating a workpiece with a resin to form a damper 10D in the fifth embodiment, a portion of the workpiece nearer to the outer periphery 10b is impregnated with a resin solutions in a lower resin content and a portion of the workpiece nearer to the inner periphery 10a is impregnated with a resin solution in a higher resin content so that the resin content of the damper 10D decreases gradually toward the outer periphery 10b at a resin content gradient as shown in FIG. 7. More concretely, when impregnating the damper 10D with 
 The closest prior art to Busentiz (US 9277303) in related field (Damper for speakers) teaches on col. 5 lines 31-65 as the spider 100 may be constructed and arranged as a fiber mesh comprising a weave structure known to those of ordinary skill in the art. Examples include but are not limited to a plain weave, a honeycomb weave, a triaxial weave, twill, or a combination thereof. As shown in FIG. 2, the weave can comprise a mesh of biaxial weave with filaments, fibers, threads, or related elements being arranged in two orthogonal or near orthogonal directions, for example, vertical . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SUNITA JOSHI/Primary Examiner, Art Unit 2651